Non-final Rejection
This is a reissue application of U.S. Patent No. 10,078,274 (“the ‘274 patent”).  This application was filed 9/18/2020 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Note however that in light of the effective filing date of the ‘274 patent the pre-AIA  first to invent provisions govern. 
A preliminary amendment was filed on 9/18/2020 in which the specification and claims 1 and 10 are amended, and claim 18 is added.  Claims 1-18 are pending.  

Claim Construction 112(f)
The MPEP explains when a claim term is deemed to invoke 35 U.S.C. 112(f). See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following limitations require further consideration. 
“a clamp preparation unit for clamping the wafer onto said wafer support structure to form a clamp” (claim 1)

“a clamp preparation unit . . . accepting a wafer to be clamped” (claim 10)
As to prong A, the term “means” is not used, but the element is a “unit.” Unit is a non-structural nonce term that is merely a substitute for the word means. See MPEP 2181 I.A. Prong A is met.
As to prong B, the term is modified by functional language, “for clamping the wafer onto said wafer support structure” or “accepting a wafer to be clamped.” Prong B is met.
As to prong C, there is no further structure in the claim for performing the function. Prong C is met and 112(f) is invoked for this term. 
As 112(f) is invoked we must look to the specification to see corresponding structure defined as performing this function. The claim term will cover this, plus equivalents. The clamp preparation unit is shown in Figs. 11A-D, not including wafer 122 and wafer support structure 123. 

“unclamping unit for removing the wafer from the wafer support structure” (claim 7)
As to prong A, the term “means” is not used, but the element is a “unit.” Unit is a non-structural nonce term that is merely a substitute for the word means. See MPEP 2181 I.A. Prong A is met.
As to prong B, the term is modified by functional language, “for removing the wafer from the wafer support structure.” Prong B is met.
As to prong C, there is no further structure in the claim for performing the function. Prong C is met and 112(f) is invoked for this term. 
As 112(f) is invoked we must look to the specification to see corresponding structure defined as performing this function. The claim term will cover this, plus equivalents. This is a substrate support structure having a substrate clamped on a surface of the substrate support structure by means of a capillary layer; a liquid removal system for providing additional liquid to the capillary layer under the substrate at an outer circumferential surface of the capillary layer. See col. 2 lines 44-51.

“gas connection units for providing and removing gas” (claim 8)
“liquid connection units for providing and removing liquid” (claim 8)
As to prong A, the term “means” is not used, but the elements are a “unit.” Unit is a non-structural nonce term that is merely a substitute for the word means. See MPEP 2181 I.A. Prong A is met.
As to prong B, the term is modified by functional language, “for providing and removing gas” or “for providing and removing liquid.” Prong B is met.
As to prong C, there is no further structure in the claim for performing the function. Prong C is met and 112(f) is invoked for this term. 
As 112(f) is invoked we must look to the specification to see corresponding structure defined as performing this function. The claim terms will cover this, plus equivalents. Each of these are described as elements 126a,126b in Fig. 11, which are just a gas supply or vacuum or liquid supply connected to the wafer support structure.

“liquid dispensing unit for applying liquid onto the surface of the wafer support structure” (claim 9)
As to prong A, the term “means” is not used, but the element is a “unit.” Unit is a non-structural nonce term that is merely a substitute for the word means. See MPEP 2181 I.A. Prong A is met.
As to prong B, the term is modified by functional language, “for applying liquid onto the surface.” Prong B is met.
As to prong C, there is no further structure in the claim for performing the function. Prong C is met and 112(f) is invoked for this term. 
As 112(f) is invoked we must look to the specification to see corresponding structure defined as performing this function. The claim term will cover this, plus equivalents. This is element 124 shown in Fig. 11A.

Reissue Declaration
No rejection is made under 35 U.S.C. 251 but more clarification is added. 
The error statement in the 12/21/2020 declaration is sufficient because it includes one adequate error—the last sentence of the statement indicates it was error not to include claims drawn to a method of unclamping a substrate. It is questionable whether the error statement as to claims 1 and 10 are sufficient—applicant removed a radiation system and optical system from the claims, broadening them, but it is not clear to the examiner how there can exist a lithography system that does not have a radiation system or optical system. That is, such things are inherent in a lithography system as disclosed in the ‘274 patent, as some type of radiation is used and some type of optical system shapes the radiation, so taking them out does not really change the claim or constitute an error. In any event, the claim 18 error is sufficient and no rejection is made, therefore this issue need not be discussed further.

Claim Objections
Claims 1 and 10 are objected to for improper markings. 37 CFR 1.173(d)(1) requires that matter deleted by reissue must be in brackets, but applicant has used strikethrough. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 10-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0054217 to Klomp et al. (“Klomp”) in view of U.S. 2006/0045668 to Grabowski (“Grabowski”), and further in view of U.S. 2005/0259236 to Straaijer (“Straaijer”).
1. A substrate handling and exposure arrangement comprising: a plurality of lithographic apparatus, wherein each lithographic apparatus is configured to project a patterned beam of radiation onto a target portion of a wafer; 
Klomp describes a substrate handling and exposure arrangement comprising a lithographic apparatus configured to project a patterned beam of radiation onto a target portion of a wafer. See Figs. 1-2. A plurality of lithographic apparatus is not shown.
Grabowski shows a similar substrate handling system and process tool with substrates input at 10 and load lock chambers 40 for prepping the wafers for introduction into process chamber 62. Grabowski further discloses that the process chamber that is connected to the wafer handling chamber may be a lithography chamber, and also that there may be a plurality of chambers 62 that perform the same process. [0062]. Thus, there may be a plurality of lithographic chambers. It would have been obvious to a person of ordinary skill to include such a plurality of lithographic process chambers, thus making a plurality of lithographic apparatus, as a person of ordinary skill would recognize that this creates a redundancy that would permit parallel processing, thus potentially permitting higher throughput. 
Alternatively, it would have been obvious to use multiple lithography chambers in Klomp as the use of a known technique to improve similar devices in the same way. See MPEP 2143 I.C. The prior art included a base device without this functionality in Klomp, and the claimed device with multiple lithography systems may be deemed an improvement. But Grabowski describes a comparable device that also has that same improvement. A person of ordinary skill could have applied that teaching to Klomp and the result would have been predictable. The chambers would work in exactly the same way, they would just be duplicated. There is no reason that would have been unpredictable.

a wafer support structure; 
a clamp preparation unit for clamping the wafer onto said wafer support structure to form a clamp, the clamp comprising the wafer clamped to the wafer support structure; 
a wafer track, wherein the clamp preparation unit is configured for accepting the wafer from the wafer track; and 
Wafers are typically provided in a wafer support structure for moving around the system to be processed. For example, Klomp shows wafers clamped against support structures for moving around the system. Figs. 8a-b, [0144]-[0150]. Klomp additionally teaches that a substrate track system delivers the substrates to and from the various support units. [0113]. Klomp uses a load lock chamber as in Fig. 5, see [0106] et seq., for clamping the wafer to a wafer support, i.e. that is a clamp preparation unit. Klomp does not show the same wafer support and clamp preparation unit as claimed, facilitating the liquid type of clamping as in the ‘274 patent.
Straaijer shows in Figs. 6-8 a wafer support structure 16 clamped to wafer Wto form a clamp comprising the wafer clamped to the support. [0057]-[0060]. Straaijer does substantially the same thing in substantially the same way to produce substantially the same result, and is not excluded by the ‘274 patent—clamping a wafer to a support via pressure difference of a liquid located thereon to form a clamp of a wafer and support. See [0065]-[0066]. This configuration is therefore at least equivalent to that of the ‘274 patent as discussed above in the claim construction. See MPEP 2183. This type of clamp can be used in the Klomp load lock chambers, which may then be considered a clamp preparation unit as claimed.
It would have been obvious to a person of ordinary skill to use such a clamping method in Klomp because it allows for immersion lithography, which has certain advantages (enables imaging of smaller features) and certain disadvantages (problems occur with typical gas pressure clamps), and Straaijer’s system mitigates some of the disadvantages. [0003]-[0008]. As an alternative motivation, Straaijer teaches that the liquid clamping may provide less deformation than other clamps. [0065]. 

an additional wafer track for transferring the clamp from the clamp preparation unit towards the plurality of lithographic apparatus for the clamp to be processed in one of the plurality of lithographic apparatus, and for transferring the clamp back to the clamp preparation unit or to a separate unclamping unit.
Klomp shows in Figs. 3-4 robot arms 19,21, i.e. an additional wafer track, transferring the clamp from the load lock, i.e. clamp preparation unit, towards lithographic apparatus LP for the clamp to be processed, and for transferring the clamp back to the load lock when done.

2. Arrangement according to claim 1, wherein the clamp preparation unit comprises a vacuum system for providing a controlled pressure environment.
3. Arrangement according to claim 2, further comprising a robot arm provided with a wafer support for introducing the wafer into the vacuum system of the clamp preparation unit.
4. Arrangement according to claim 2, comprising a vacuum tight door or a load lock chamber for introduction of the wafer into the clamp preparation unit.
5. Arrangement according to claim 1, comprising a second robot arm and a second vacuum tight door or a second load lock chamber for forwarding the clamp to one of the plurality of the lithographic apparatus.
Again, Klomp uses a load lock chamber as a clamp preparation unit, which has a vacuum system for a controlled pressure environment and robot arms going in and out, as well as a vacuum tight door between the various chambers through which the wafers are forwarded ultimately to the lithographic apparatus. 

6. Arrangement according to claim 1, wherein the clamp preparation unit is further configured for removing the wafer from the wafer support structure.
Straaijer explains that in the normal course of operation liquid flows in a loop and may be pumped from the base, i.e. though the bottom, and out the inlet 12 by pump 10. [0052], [0059]. Straaijer further explains that the liquid flow may be reversed to remove the wafer from the system. [0063]. This apparently means the liquid will be pumped out from the bottom, pushing the wafer up for unclamping. This therefore occurs within the same unit, which is thus configured for removing the wafer. 

8. Arrangement according to claim 1, wherein the clamp preparation unit comprises one or more gas connection units for providing and removing gas, and one or more liquid connection units for providing and removing liquid, and wherein the wafer support structure comprises one or more connectors for connecting to the one or more gas or liquid connection units.
In another of Straaijer’s embodiments, Fig. 8, there are still one or more liquid connection units for providing and removing liquid, and there are one or more connectors in the wafer support 2 for connecting to these units. Here there is also a liquid confinement system LCS, which as discussed in Fig. 5 includes one or more gas connection units providing and removing gas. [0062], [0044]-[0046].

10. Method of handling and processing substrates, comprising: 
providing a wafer track; 
providing a clamp preparation unit and a wafer support structure, the clamp preparation unit accepting a wafer to be clamped on said wafer support structure from said wafer track; 
. . .
preparing the clamp in the clamp preparation unit, the clamp comprising the wafer clamped to the wafer support structure; 
Klomp provides a method of handling and processing substrates. Wafers are typically provided in a wafer support structure for moving around the system to be processed. For example, Klomp shows wafers clamped against support structures for moving around the system. Figs. 8a-b, [0144]-[0150]. Klomp additionally teaches that a substrate track system delivers the substrates to and from the various support units. [0113]. Klomp uses a load lock chamber as in Fig. 5, see [0106] et seq., for clamping the wafer to a wafer support, i.e. a clamp preparation unit. Klomp does not show the same wafer support and clamp preparation unit as claimed, to the extent that the clamp preparation unit invokes 112(f). This is obvious in view of Straaijer for the same reasons as in claim 1 above.

providing a plurality of lithographic apparatus, each lithographic apparatus configured to project a patterned beam of radiation onto a target portion of the wafer; 
Klomp provides a lithographic apparatus configured to project a patterned beam of radiation onto a target portion of a wafer. See Figs. 1-2. A plurality of lithographic apparatus is not shown. This is obvious in view of Grabowski for the same reasons as in claim 1 above.

forwarding the clamped wafer to one of said plurality of lithographic apparatus; 
processing the wafer in the lithographic apparatus; 
transferring the clamp back to the clamp preparation unit or to a separate unclamping unit; 
Klomp’s wafer is forwarded to the lithographic apparatus for processing and transferred back to the clamp preparation unit/load lock. See Figs. 3-4 and discussion thereof.

unclamping the wafer; 
extracting the wafer from the clamp preparation unit or from said separate unclamping unit; and 
transferring the wafer towards the wafer track.
Klomp teaches that the wafer may be unclamped, extracted from the clamp preparation unit/load lock with gripper 30, and transferred back towards the wafer track. [0081], [0102], [0113]-[0114].

11. Method according to claim 10, wherein the wafer is introduced into a vacuum system of the clamp preparation unit by means of a robot arm provided with a wafer support.
12. Method according to claim 10, wherein the wafer is introduced into a vacuum system of the clamp preparation unit via a vacuum tight door or a load lock chamber.
Again, Klomp uses a load lock chamber as a clamp preparation unit, which has a vacuum system for a controlled pressure environment and robot arms going in and out, as well as a vacuum tight door between the various chambers through which the wafers are forwarded ultimately to the lithographic apparatus. 

13. Method according to claim 10, wherein the wafer support structure is already present in the clamp preparation unit.
It is apparent in Klomp that the wafer support is already in the clamp preparation unit/load lock prior to the wafer.

14. Method according to claim 10, wherein the wafer support structure is introduced into the clamp preparation unit in a similar way as the wafer.
Klomp and Straaijer are silent as to where the wafer support comes from. The Straaijer wafer support must get into the clamp preparation unit somehow. As the unit of Klomp is already accessed by the track and robot arms, it makes sense that these things would be utilized to introduce the wafer support in a “similar” way.

16. Method according to claim 10, further comprising extracting the wafer from the clamp preparation unit by using a robot arm provided with a wafer support, and transferring the wafer back toward the wafer track.
In Klomp the wafer is extracted from the clamp preparation unit/load lock using a robot arm with wafer support, back to the wafer track, following exposure. [0081], [0102], [0113].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 12, and 14 of U.S. Patent No. 8,436,324 in view of Klomp, and further in view of Grabowski. See the chart for which particular reference claim is applied against each claim. Although the claims at issue are not identical, they are not patentably distinct from each other.

The ‘274 patent
U.S. 8,436,324
1. A substrate handling and exposure arrangement comprising: 








Claim 1 is a lithography system, i.e. a substrate exposure arrangement. It is apparent it is for substrate handling as well.
a plurality of lithographic apparatus, wherein each lithographic apparatus is configured to project a patterned beam of radiation onto a target portion of a wafer;
Claim 1 does not show a plurality of lithographic apparatus, only one is claimed. This is taught and obvious in view of Grabowski for the same reasons discussed above in the prior art rejections.
a wafer support structure; 

a clamp preparation unit for clamping the wafer onto said wafer support structure to form a clamp, the clamp comprising the wafer clamped to the wafer support structure;
1: “a clamp preparation unit configured to clamp a substrate on a surface of a substrate support structure by means of a capillary liquid layer”
This is the same corresponding structure discussed above in the 112(f) section.
a wafer track, wherein the clamp preparation unit is configured for accepting the wafer from the wafer track; and

an additional wafer track for transferring the clamp from the clamp preparation unit towards the plurality of lithographic apparatus for the clamp to be processed in one of the plurality of lithographic apparatus, and for transferring the clamp back to the clamp preparation unit or to a separate unclamping unit.
Wafer tracks are not claimed, for getting the wafer to the clamp preparation unit and from that unit to/from the lithographic apparatus. Klomp teaches such wafer tracks as in the above prior art rejections. It would have been obvious to include them as the use of a known technique to improve similar devices in the same way. See MPEP 2143 I.C. Claim 1 may be seen as an improvement on ‘324 claim 1 by including these wafer tracks, but Klomp is a comparable device with such wafer tracks. A person of ordinary skill could have included such wafer tracks as a means for moving around the wafers, and tracks are very commonly used so their use, i.e. the result of the combination, would have been predictable to a person of ordinary skill.
2. Arrangement according to claim 1, wherein the clamp preparation unit comprises a vacuum system for providing a controlled pressure environment.
8. The system of claim 1, wherein the pressure within the housing can be lowered to a pressure substantially equal to the vapor pressure of the liquid in the capillary layer.
3. Arrangement according to claim 2, further comprising a robot arm provided with a wafer support for introducing the wafer into the vacuum system of the clamp preparation unit.
Again, Klomp teaches wafer tracks with robot arms, which would have been obvious for the same reasons as discussed above re: claim 1.
4. Arrangement according to claim 2, comprising a vacuum tight door or a load lock chamber for introduction of the wafer into the clamp preparation unit.
See rejection of claim 2 above using claim 8. It would have been obvious or inherent to have a vacuum tight door given that the pressure is being controlled; without such a door the pressure control would be ineffective.
5. Arrangement according to claim 1, comprising a second robot arm and a second vacuum tight door or a second load lock chamber for forwarding the clamp to one of the plurality of the lithographic apparatus.
In claim 14 there is additionally claimed a load lock chamber for forwarding the clamp to the lithographic apparatus. A robot arm is not claimed but is obvious for reasons given above re: claim 3.
6. Arrangement according to claim 1, wherein the clamp preparation unit is further configured for removing the wafer from the wafer support structure.
In claim 1, it is said the “preparation unit has a load port for loading and/or unloading a substrate into or out of the housing.” Thus it is configured for removing.
8. Arrangement according to claim 1, wherein the clamp preparation unit comprises one or more gas connection units for providing and removing gas, and one or more liquid connection units for providing and removing liquid, and wherein the wafer support structure comprises one or more connectors for connecting to the one or more gas or liquid connection units.
12. The system of claim 1, the preparation unit further comprising: . . .
one or more gas connectors for providing gas to and/or removing gas from the surface of the substrate support structure; and one or more liquid connectors for providing liquid to and/or removing liquid from the surface of the substrate support structure; wherein the substrate support structure is connectable and disconnectable from the one or more gas connectors, and the one or more liquid connectors.



Claims 1-6, 10-12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15 of U.S. Patent No. 9,117,631 in view of Klomp, and further in view of Grabowski. See the chart for which particular reference claim is applied against each claim. Although the claims at issue are not identical, they are not patentably distinct from each other.

The ‘274 patent
U.S. 9,117,631
1. A substrate handling and exposure arrangement comprising: 








Claim 8 is a lithography system, i.e. a substrate exposure arrangement. It is apparent it is for substrate handling as well.
a plurality of lithographic apparatus, wherein each lithographic apparatus is configured to project a patterned beam of radiation onto a target portion of a wafer;
Claim 8 does not show a plurality of lithographic apparatus, only one is claimed. This is taught and obvious in view of Grabowski for the same reasons discussed above in the prior art rejections.
a wafer support structure; 

a clamp preparation unit for clamping the wafer onto said wafer support structure to form a clamp, the clamp comprising the wafer clamped to the wafer support structure;
8: “a preparation unit configured to clamp a substrate on a surface of a substrate support structure and to remove a substrate from the surface of the substrate support structure;”

It is apparent that to the extent the ‘274 patent limitation invokes 112(f) the ‘631 limitation would in the same way. The disclosures are similar, compare the figures, and thus the corresponding structure would be substantially the same.
a wafer track, wherein the clamp preparation unit is configured for accepting the wafer from the wafer track; and

an additional wafer track for transferring the clamp from the clamp preparation unit towards the plurality of lithographic apparatus for the clamp to be processed in one of the plurality of lithographic apparatus, and for transferring the clamp back to the clamp preparation unit or to a separate unclamping unit.
The substrate must necessarily get into the preparation unit somehow, thus it is configured for accepting. Claim 8 further requires that the clamp is transferred on a path from the clamp preparation unit to the lithographic apparatus, and back again.

Wafer tracks are not claimed, for getting the wafer to the clamp preparation unit and from that unit to/from the lithographic apparatus. Klomp teaches such wafer tracks as in the above prior art rejections. It would have been obvious to include them as the use of a known technique to improve similar devices in the same way. See MPEP 2143 I.C. Claim 1 may be seen as an improvement on ‘631 claim 8 by including these wafer tracks, but Klomp is a comparable device with such wafer tracks. A person of ordinary skill could have included such wafer tracks as a means for moving around the wafers, and tracks are very commonly used so their use, i.e. the result of the combination, would have been predictable to a person of ordinary skill.
2. Arrangement according to claim 1, wherein the clamp preparation unit comprises a vacuum system for providing a controlled pressure environment.

3. Arrangement according to claim 2, further comprising a robot arm provided with a wafer support for introducing the wafer into the vacuum system of the clamp preparation unit.

4. Arrangement according to claim 2, comprising a vacuum tight door or a load lock chamber for introduction of the wafer into the clamp preparation unit.

5. Arrangement according to claim 1, comprising a second robot arm and a second vacuum tight door or a second load lock chamber for forwarding the clamp to one of the plurality of the lithographic apparatus.


As discussed in the prior art rejections, Klomp teaches that a clamp preparation unit may be a load lock chamber, i.e. a vacuum system for providing a controlled pressure environment having a vacuum tight door and having robot arms for moving the wafer around in the system. It would have been obvious to use such elements as the use of a known technique to improve similar devices in the same way. See MPEP 2143 I.C. Claims 2-5 may be seen as an improvement on ‘631 claim 8 by including these features, but Klomp is a comparable device with such things. A person of ordinary skill could have included load lock chambers and robot arms and they are very commonly used so their use, i.e. the result of the combination, would have been predictable to a person of ordinary skill.

6. Arrangement according to claim 1, wherein the clamp preparation unit is further configured for removing the wafer from the wafer support structure.
8: “a preparation unit configured to … remove a substrate from the surface of the substrate support structure”
10. Method of handling and processing substrates, comprising: 
15. A method of handling a substrate support structure and a substrate in a lithography system according to claim 8, the method comprising:
providing a wafer track;
Tracks are not claimed. Claim 15 depends on claim 8, and tracks are obvious in claim 8 in view of Klomp for the same reasons as in rejecting claim 1 above.
providing a clamp preparation unit and a wafer support structure, the clamp preparation unit accepting a wafer to be clamped on said wafer support structure from said wafer track;
The preparation unit that accepts a wafer is present in parent claim 8 and therefore was “provided.” This is the same as the clamp preparation unit as discussed above in the rejection of claim 1.
providing a plurality of lithographic apparatus, each lithographic apparatus configured to project a patterned beam of radiation onto a target portion of the wafer;
A lithography apparatus is claimed and therefore provided in parent claim 8, but claim 8 does not show a plurality as only one is claimed. This is taught and obvious in view of Grabowski for the same reasons discussed above in the prior art rejections.
preparing the clamp in the clamp preparation unit, the clamp comprising the wafer clamped to the wafer support structure;
15: “providing a substrate to be exposed to the lithography system; loading and clamping the substrate to be exposed onto a substrate support structure in the preparation unit of the lithography system”
forwarding the clamped wafer to one of said plurality of lithographic apparatus; processing the wafer in the lithographic apparatus;
15: “transferring the substrate support structure with the substrate clamped thereon from the preparation unit to the processing chamber of the lithography system; exposing the substrate in the processing chamber of the lithography system”
transferring the clamp back to the clamp preparation unit or to a separate unclamping unit; unclamping the wafer;
15: “transferring the substrate support structure with the substrate clamped thereon from the processing chamber to the preparation unit of the lithography system”
extracting the wafer from the clamp preparation unit or from said separate unclamping unit; and

transferring the wafer towards the wafer track.
removing the exposed substrate from the substrate support structure; and releasing the exposed substrate from the lithography system”

Again, there is not specifically claimed a track, but this is obvious in view of Klomp for the same reasons as the tracks above.
11. Method according to claim 10, wherein the wafer is introduced into a vacuum system of the clamp preparation unit by means of a robot arm provided with a wafer support.
This is obvious in view of Klomp. See rejection of claims 2 and 3 above.
12. Method according to claim 10, wherein the wafer is introduced into a vacuum system of the clamp preparation unit via a vacuum tight door or a load lock chamber.
This is obvious in view of Klomp. See rejection of claims 2 and 4 above.
16. Method according to claim 10, further comprising extracting the wafer from the clamp preparation unit by using a robot arm provided with a wafer support, and transferring the wafer back toward the wafer track.
Using a robot arm for transfer is obvious in view of Klomp. See rejection of claim 3 above.



Claims 1-5, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32 and 33 of U.S. Patent No. 9,460,954 in view of Klomp, and further in view of Grabowski. See the chart for which particular reference claim is applied against each claim. Although the claims at issue are not identical, they are not patentably distinct from each other.

The ‘274 patent
U.S. 9,460,954
1. A substrate handling and exposure arrangement comprising: 








32. A lithography system comprising 

A lithography system, is a substrate exposure arrangement. It is apparent it is for substrate handling as well. Claims 32 depends from claim 11 and is clearly drawn to substrate handling as well.
a plurality of lithographic apparatus, wherein each lithographic apparatus is configured to project a patterned beam of radiation onto a target portion of a wafer;
32: a lithographic apparatus comprising: a radiation system to provide a patterned beam of radiation; an optical system to project the patterned beam of radiation onto a target portion of a substrate

Only one is shown, not a plurality. This is taught and obvious in view of Grabowski for the same reasons discussed above in the prior art rejections. 
a wafer support structure; 

a clamp preparation unit for clamping the wafer onto said wafer support structure to form a clamp, the clamp comprising the wafer clamped to the wafer support structure;
Claim 32 depends on claim 11. 

11: A clamp preparation unit for preparing an arrangement of a substrate clamped on a surface of a substrate support structure, the unit comprising: the substrate support structure, the surface of which is provided with a plurality of contact elements; a liquid dispensing unit for applying a liquid from above on to the surface of the substrate support structure, so that the liquid forms a layer having a layer thickness greater than a height of the contact elements so that the contact elements are covered by the liquid layer; a substrate transfer unit for placing the substrate onto the liquid layer, such that the substrate is not completely immersed in the liquid, a liquid removal system for removing an excess portion of the liquid from under the substrate, thereby lowering the substrate towards the surface of the substrate support structure so that the substrate rests on the plurality of contact elements and is not completely immersed in the liquid, such that the substrate is clamped by means of a capillary clamping force exerted by a capillary layer of the liquid between the substrate and the surface of the substrate support structure,

This is the same as the corresponding structure for this term as discussed above in the 112(f) section.
a wafer track, wherein the clamp preparation unit is configured for accepting the wafer from the wafer track; and

an additional wafer track for transferring the clamp from the clamp preparation unit towards the plurality of lithographic apparatus for the clamp to be processed in one of the plurality of lithographic apparatus, and for transferring the clamp back to the clamp preparation unit or to a separate unclamping unit.
Wafer tracks are not claimed, for getting the wafer to the clamp preparation unit and from that unit to/from the lithographic apparatus. Klomp teaches such wafer tracks as in the above prior art rejections. It would have been obvious to include them as the use of a known technique to improve similar devices in the same way. See MPEP 2143 I.C. Claim 1 may be seen as an improvement on ‘324 claim 1 by including these wafer tracks, but Klomp is a comparable device with such wafer tracks. A person of ordinary skill could have included such wafer tracks as a means for moving around the wafers, and tracks are very commonly used so their use, i.e. the result of the combination, would have been predictable to a person of ordinary skill.
2. Arrangement according to claim 1, wherein the clamp preparation unit comprises a vacuum system for providing a controlled pressure environment.

3. Arrangement according to claim 2, further comprising a robot arm provided with a wafer support for introducing the wafer into the vacuum system of the clamp preparation unit.

4. Arrangement according to claim 2, comprising a vacuum tight door or a load lock chamber for introduction of the wafer into the clamp preparation unit.

5. Arrangement according to claim 1, comprising a second robot arm and a second vacuum tight door or a second load lock chamber for forwarding the clamp to one of the plurality of the lithographic apparatus.
As discussed in the prior art rejections, Klomp teaches that a clamp preparation unit may be a load lock chamber, i.e. a vacuum system for providing a controlled pressure environment having a vacuum tight door and having robot arms for moving the wafer around in the system. It would have been obvious to use such elements as the use of a known technique to improve similar devices in the same way. See MPEP 2143 I.C. Claims 2-5 may be seen as an improvement on ‘631 claim 8 by including these features, but Klomp is a comparable device with such things. A person of ordinary skill could have included load lock chambers and robot arms and they are very commonly used so their use, i.e. the result of the combination, would have been predictable to a person of ordinary skill.

7. Arrangement according to claim 1, comprising a separate unclamping unit for removing the wafer from the wafer support structure.
33. The lithography system of claim 32, further comprising an unclamping unit comprising: a substrate support structure having a substrate clamped on a surface of the substrate support structure by means of a capillary layer; a liquid removal system for providing additional liquid to the capillary layer under the substrate at an outer circumferential surface of the capillary layer; and a substrate transfer unit for removing the substrate from the liquid layer.



Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 9,460,954. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘274 patent
U.S. 9,460,954
18. A method of unclamping a substrate from a substrate support structure, where the substrate is clamped by means of a capillary clamping force exerted by a capillary layer of liquid between the substrate and a surface of the substrate support structure, the method comprising: 
33. The lithography system of claim 32, further comprising an unclamping unit comprising: a substrate support structure having a substrate clamped on a surface of the substrate support structure by means of a capillary layer; 
providing additional liquid to the capillary layer; and
a liquid removal system for providing additional liquid to the capillary layer under the substrate at an outer circumferential surface of the capillary layer; and
lifting the substrate from the liquid.
a substrate transfer unit for removing the substrate from the liquid layer.


While the present claim is a method and the ‘954 patent claim is a device, the method will necessarily occur in the operation of the device. A liquid removal system for providing additional liquid necessarily provides additional liquid, and a substrate transfer unit for removing the substrate from the liquid layer necessarily lifts the substrate from the liquid. The claims are not patentably distinct.

Allowable Subject Matter
Claim 18 is allowed over the prior art. Claims 7, 9, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 is also subject to double patenting as above. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, there is not taught or disclosed in the prior art an arrangement as in claim 1, and additionally a separate unclamping unit for removing the wafer from the wafer support structure. Straaijer indicates the wafer is simply removed, not that the structure is placed in some other separate unit for removal.
Regarding claims 9 and 15, there is not taught or disclosed in the prior art an arrangement or method as in claims 1 or 10, and additionally a substrate transfer unit for lowering or lifting the wafer to and from the liquid layer, wherein the substrate transfer unit comprises a plurality of separately controlled movable support pins. Straaijer indicates the wafer is simply added or removed, with no disclosure of such pins.
Regarding claim 17, there is not taught or disclosed in the prior art a method as in claims 10, and additionally the duration of the clamping method performed in the clamp preparation unit is shorter than the duration of a lithographic process to be performed in one of the lithographic apparatus. In Straaijer the timing of the clamping is simply not described and there can be no reason other than hindsight to modify the reference.
Regarding claim 18, there is not taught or disclosed in the prior art a method of unclamping a substrate that is clamped to a wafer support by means of a capillary clamping force exerted by a capillary layer of liquid the method comprising: providing additional liquid to the capillary layer; and lifting the substrate from the liquid. In particular, Straaijer does not teach providing additional liquid to the capillary layer and lifting off the substrate. Straaijer indicates that removal of the substrate is by reversing the liquid flow, i.e. pushing the liquid up from the bottom below the substrate, which would push the substrate up. [0063]. This is not an addition of more liquid as Straaijer is a closed system once clamped.

Conclusion
Any inquiry concerning this or earlier communications from the examiner should be directed to James Menefee at (571)272-1944.  The examiner can normally be reached on M-F 7-4.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov.




/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992